139 F.3d 605
G. Hugh WAMBLE, Plaintiff-Appellee,Verline Cobbins;  Alma V. Burt;  Helen M. Hardiman;  OdessaHill;  Mae Bell Washington;  Dorothy H. McDonald; BernetherMacklin;  Frank Calcote; Russel M. Bradly;  Walter A. Reed;Robert G. Parsons, Jr.;  Roy A. Dickie; William C. Heck,Jr.;  Clarence E. Shockley;  Clinton Smith;  Mack E.McCorkle;  John A. Souris;  Clyde Morton;  Lee Shearer;Paule H. Linhardt;  August Trost;  Roy E. Willey;  ForrestF. McBaine;  Carl C. Desmond;  Lyle Kenneth Vale;  W. CarterDurbin;  Jack C. Collister;  Eldon J. Cusic;  Jack Furlong;Dennis Hammontree;  Thomas C. Hurt;  Jim S. Noel;  Duane C.Purdy; Larry McCrory;  Joseph E. Sheets, Jr.; Joseph E.Stewart;  Marcus W. Doughty, Intervenor Plaintiffs-Appellees,v.Ernest BOYER;  Harmon R. Goldberg; John H. Rodriguez;Joseph J. Vopelak; Blue Hills Homes Corporation;  John P.Cole;  Richard W. Riley, Secretary of U.S. Department ofEducation;  United States Department of Justice, Defendants-Appellants,Pauline Ferguson;  Dempster Ferguson; Eddie Jimmons;Bernice Jimmons;  Neal Plantz;  Rose Plantz;  DeloresSnipes; Robert Torry;  Rebecca Torry;  Leon Vanderfeltz;Rita Vanderfeltz;  Raphael Zapien;  Hope Zapien, IntervenorDefendants-Appellants.G. Hugh WAMBLE, Plaintiff-Appellee,Verline Cobbins;  Alma V. Burt;  Helen M. Hardiman;  OdessaHill;  Mae Bell Washington;  Dorothy H. McDonald;  BernetherMacklin;  Frank Calcote;  Russel M. Bradly;  Walter A. Reed;Robert G. Parsons, Jr.;  Roy A. Dickie; William C. Heck,Jr.;  Clarence E. Shockley;  Clinton Smith;  Mack E.McCorkle;  John A. Souris;  Clyde Morton;  Lee Shearer;Paule H. Linhardt; August Trost;  Roy E. Willey;  Forrest F.McBaine;  Carl C. Desmond;  Lyle Kenneth Vale;  W. CarterDurbin;  Jack C. Collister;  Eldon J. Cusic;  Jack Furlong;Dennis Hammontree;  Thomas C. Hurt;  Jim S. Noel;  Duane C.Purdy; Larry McCrory;  Joseph E. Sheets, Jr.; Joseph E.Stewart;  Marcus W. Doughty, Intervenor Plaintiffs-Appellees,v.Ernest BOYER;  Harmon R. Goldberg; John H. Rodriguez;Joseph J. Vopelak; Blue Hills Homes Corporation;  John P.Cole;  Richard W. Riley, Secretary of U.S. Department ofEducation;  United States Department of Justice, Defendants,Pauline Ferguson, Intervenor Defendant-Appellant,Dempster Ferguson;  Eddie Jimmons; Bernice Jimmons;  NealPlantz;  Rose Plantz, Intervenor Defendants,Delores Snipes, Intervenor Defendant-Appellant,Robert Torry;  Rebecca Torry, Intervenor Defendants,Leon Vanderfeltz;  Rita Vanderfeltz; Raphael Zapien;  HopeZapien, Intervenor Defendants-Appellants.
Nos. 97-3480, 97-3671.
United States Court of Appeals,Eighth Circuit.
Submitted March 11, 1998.Decided March 18, 1998.

Appeals from the United Stated District Court for the Western District of Missouri;  Joseph E. Stevens, Jr., Judge.
Howard S. Scher, Washington, DC, argued (Frank W. Hunger, Stephen Lawrence Hill, Jr., and Michael Jay Singer, Washington, DC, on the brief), for Appellants Richard W. Riley, John P. Cole and Blue Hills Homes in No. 97-3480.
Emmet T. Flood, Washington, DEC, argued (Kevin T. Baine, Washington, DC, on the brief), for Appellants Hope Zapien, Raphael Zapien, Rita Vanderfeltz, Leon Vanderfeltz, Delores Snipes and Paula Ferguson in No. 97-3671.
Lee Boothby, Washington, DC, argued (Stephen Douglas Booney, Kansas City, MO, on the brief), for Appellee.
Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The court has considered the briefs of the parties and heard oral argument.  Our decision is guided by the Supreme Court's recent decision in Agostini v. Felton, --- U.S. ----, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997).  In light of Agostini, we conclude the injunction implemented by the district court in August 1985 enjoining the Secretary of Education from providing instructional services in private religious schools must be dissolved.  We thus reverse the district court and remand this case with instructions to vacate the injunction.